Case 2:20-cv-04222-JVS-KK Document 3 Filed 05/18/20 Page 1 of 5 Page ID #:18



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

 Case No.        CV 20-4222-JVS-KK                                      Date: May 18, 2020
 Title: Brandon Bibbs v. United States



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                 DEB TAYLOR                                              Not Reported
                  Deputy Clerk                                           Court Reporter


     Attorney(s) Present for Petitioner:                       Attorney(s) Present for Respondent:
                  None Present                                           None Present

Proceedings:         (In Chambers) Order to Show Cause Why Petition Should Not Be
                     Dismissed for Failure to Name a Proper Respondent and Based on
                     Younger Abstention

                                               I.
                                         MINTRODUCTION

        On April 27, 2020, Brandon Bibbs (“Petitioner”), proceeding pro se, constructively filed a
“Notice of Motion to Request Emergent Order Temporary Release Based on Threatened
Conditions” (“Petition”). ECF Docket No. (“Dkt.”) 1. Petitioner appears to challenge his current
confinement at Men’s Central Jail in Los Angeles County. For the reasons set forth below, the
Court construes Petitioner’s filing as a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §
2241 (“Petition”) that is subject to dismissal (1) for failure to name a proper respondent and (2)
because Petitioner seeks to interfere with pending state criminal proceedings. The Court, however,
will provide Petitioner with an opportunity to address these issues before making a final
determination regarding whether the Petition should be dismissed.

                                                 II.
                                            BACKGROUND

        On an unspecified date, Petitioner was charged1 with ten counts of robbery with a firearm.
Dkt. 1 at 2. Petitioner is currently “awaiting trial” at Men’s Central Jail in Los Angeles County,

        1
            Petitioner does not state in what court he was charged.
(continued . . . )
 Page 1 of 5                          CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk __
Case 2:20-cv-04222-JVS-KK Document 3 Filed 05/18/20 Page 2 of 5 Page ID #:19



where he has been detained since April 22, 2016. Id. at 5. Petitioner seeks “temporary release”
pursuant to “18 U.S.C. § 3142(i)(4) 2 and the First, Sixth, Eighth and Fourteenth amendments,”
based on the following claims: (1) “L.A. County Jail[’s] overpopulation with COVID-19 patients”;
(2) “unsanitary jail conditions”; (3) “inadequacy of courts and counsel”; and (4) “safe release
conditions.” 3 Dkt. 1 at 1, 10, 11. The only relief Petitioner seeks is “temporary release.” Id. at 1.

                                               III.
                                           DISCUSSION

A.      THE PETITION IS SUBJECT TO DISMISSAL BECAUSE PETITIONER FAILS
        TO NAME A PROPER RESPONDENT

        “[T]he proper respondent to a habeas petition is ‘the person who has custody over [the
petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426, 434, 124 S. Ct. 2711, 159 L. Ed. 2d 513 (2004).
Thus, “the default rule is that the proper respondent is the warden of the facility where the prisoner
is being held.” Id. at 435; see Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994) (as
amended May 18, 1994) (holding the proper respondent in a habeas action is “typically . . . the
warden of the facility in which the petitioner is incarcerated”); Brittingham v. United States, 982
F.2d 378, 379 (9th Cir. 1992) (per curiam). “Failure to name the correct respondent destroys
personal jurisdiction.” Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (as amended May
8, 1996).

         Here, the Petition names the United States as the adverse party; however, Petitioner is
confined at Men’s Central Jail. See dkt. 1. The United States, therefore, does not have custody over
Petitioner. See Rumsfeld, 542 U.S. at 434. Accordingly, the Petition is subject to dismissal for
failure to name a proper respondent.

        ///
        ///


        2
         18 U.S.C. § 3142 is a federal statute that governs pretrial detention of federally charged
criminal defendants and is, therefore, inapplicable. 18 U.S.C. § 3142; see also United States v.
Cohen, No. C 10-00547 SI, 2010 WL 5387757, at *7 (N.D. Cal. Dec. 20, 2010).
        To the extent Petitioner seeks to challenge his conditions of confinement, such claims are
        3

not cognizable on habeas review and Petitioner must file a complaint pursuant to 42 U.S.C. § 1983.
See Crawford v. Bell, 599 F.2d 890, 891-92 (9th Cir. 1972) (holding that a challenge to allegedly cruel
and unusual prison conditions could not be brought via habeas); Nelson v. Campbell, 541 U.S. 637,
643 (2004) (“[C]onstitutional claims that . . . challenge the conditions of a prisoner’s confinement,
whether the inmate seeks monetary or injunctive relief, fall outside of [habeas] core and may be
brought pursuant to § 1983[.]”).
         While courts may, in limited circumstances, convert a Petition into a civil rights action, the
Court does not find such circumstances are present in this case, because the Petition is not amenable
on its face to conversion and the relief sought, i.e. release, cannot be sought in a civil rights case.
See Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016) (en banc), cert. denied, 137 S. Ct. 645
(2017).

 Page 2 of 5                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
Case 2:20-cv-04222-JVS-KK Document 3 Filed 05/18/20 Page 3 of 5 Page ID #:20



B.      THE PETITION IS SUBJECT TO DISMISSAL BECAUSE IT SEEKS TO
        INTERFERE WITH PENDING STATE COURT PROCEEDINGS

        1.      Applicable Law

         “[T]he general grant of habeas authority in [28 U.S.C. § 2241] is available for challenges by a
state prisoner who is not in custody pursuant to a state court judgment [such as] a defendant in pre-
trial detention[.]” Stow v. Murashige, 389 F.3d 880, 886 (9th Cir. 2004) (quoting White v. Lambert,
370 F.3d 1002, 1006 (9th Cir. 2004)) (holding pretrial detainee’s request for federal habeas relief
under 28 U.S.C. § 2241(c)(3) is properly brought).

         Principles of comity and federalism require federal courts to abstain from interfering with
pending state court proceedings. See Younger v. Harris, 401 U.S. 37, 43-45, 91 S. Ct. 746, 27 L. Ed.
2d 669 (1971). The Ninth Circuit has held abstention is appropriate when: (1) there is “an ongoing
state judicial proceeding”; (2) the proceeding “implicate[s] important state interests”; (3) there is “an
adequate opportunity in the state proceedings to raise constitutional challenges”; and (4) the
requested relief “seek[s] to enjoin” or has “the practical effect of enjoining” the ongoing state
judicial proceeding. Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir. 2018) (citing ReadyLink
Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014)).

         “Extraordinary circumstances,” however, may warrant exception to the “fundamental policy
against federal interference with state criminal prosecutions.” Younger, 401 U.S. at 46, 53-54;
Brown v. Ahern, 676 F.3d 899, 900-01 (9th Cir. 2012) (holding “abstention principles . . . prohibit a
federal court from considering a pre-conviction habeas petition that seeks preemptively to litigate an
affirmative constitutional defense unless the petitioner can demonstrate that ‘extraordinary
circumstances’ warrant federal intervention.” (citing Carden v. State of Mont., 626 F.2d 82, 83 (9th
Cir. 1980))). To demonstrate an exception to Younger, Petitioner must show: (1) he would suffer
irreparable harm that is “both great and immediate” if the federal court declines jurisdiction; (2)
there is bad faith or harassment, on the part of state, in prosecuting him; or (3) the state court
system is biased against Petitioner’s federal claim. See Middlesex County Ethics Comm’n v. Garden
State Bar Ass’n, 457 U.S. 423, 432, 102 S. Ct. 2515, 2521, 73 L. Ed. 2d 116 (1982); Kugler v. Helfant,
421 U.S. 117, 124-25, 95 S. Ct. 1524, 44 L. Ed. 2d 15 (1975); see also Brown, 676 F.3d at 901 (citing
Carden, 626 F.2d at 83).

2.      Analysis

        As an initial matter, Petitioner states he is “awaiting trial” and is, therefore, a pretrial
detainee. 28 U.S.C. § 2241 (“Section 2241”), thus, governs this case.

         In addition, all four Younger abstention criteria are satisfied here. First, Petitioner has an
“ongoing state judicial proceeding” as he states he is “awaiting trial.” Second, the resolution of state
criminal proceedings clearly implicates important state interests. See Kelly v. Robinson, 479 U.S. 36,
49, 107 S. Ct. 353, 93 L. Ed. 2d 216 (1986) (“The right to formulate and enforce penal sanctions is
an important aspect of the sovereignty retained by the States.” (citing Younger, 401 U.S. at 46)); see
also Middlesex, 457 U.S. at 432 (“Proceedings necessary for the vindication of important state
policies or for the functioning of the state judicial system also evidence the state’s substantial interest
in the litigation.”). Third, Petitioner has “an adequate opportunity in the state proceedings to raise
constitutional challenges,” either at the trial or appellate level, and there appears to be nothing to
 Page 3 of 5                          CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk __
Case 2:20-cv-04222-JVS-KK Document 3 Filed 05/18/20 Page 4 of 5 Page ID #:21



prevent Petitioner from doing so. See Arevalo, 882 F.3d at 765. Petitioner could file a bail review,
or can appeal the trial court’s bail determination to the California Court of Appeal. 4 Fourth, habeas
relief from this Court in the form of release would have the “practical effect” of enjoining the state
court proceedings, and would release Petitioner prior to the adjudication of his criminal case. See
Bowell v. Paramo, No. CV-17-9313-TJH-MAA, 2018 WL 4735721, at *4 (C.D. Cal. Aug. 6, 2018),
report and recommendation adopted, No. CV-17-9313-TJH-MAA, 2018 WL 4698250 (C.D. Cal.
Sept. 28, 2018), certificate of appealability denied, No. 18-56319, 2018 WL 6978341 (9th Cir. Dec.
20, 2018) (finding if the Court were to grant emergency release, “it necessarily would entail
interference because the ongoing state proceeding effectively would be terminated” (citing San Jose
Silicon Valley Chamber of Commerce Political Action Committee v. City of San Jose, 546 F.3d
1087, 1095-96 (9th Cir. 2008) (finding interference under Younger where the federal relief sought
would “involve the federal courts in terminating or truncating” the ongoing state proceeding
(citation omitted)))).

        Finally, Petitioner identifies no “extraordinary circumstances” warranting the Court’s
interference as an exception under Younger. Petitioner does not allege he has been the subject of
harassment or that that his continued prosecution is in bad faith and without hope of obtaining a
valid conviction. See Brown, 676 F.3d at 901. While Petitioner asserts various claims under his
“inadequacy of courts and counsel” claim5, see dkt. 1 at 6-9, even liberally construed, these
conclusory allegations are unsupported and do not demonstrate bad faith or harassment on the part
of the prosecution. See Collins v. People of the State of California, No. CV-16-03703-DMG (KS),
2016 WL 4161973, at *2 (C.D. Cal. Aug. 1, 2016), judgment entered, 2016 WL 4149942 (C.D. Cal.
Aug. 1, 2016) (“Federal intervention cannot be predicated on conclusory allegations and Petitioner
provides no proof that his continued prosecution by the state actually stems from bad faith and
harassment and not some other basis”.). Furthermore, Petitioner has not shown he will suffer
“irreparable injury” by waiting until the state court proceedings are concluded to bring his claims in
this Court. See Younger, 401 U.S. at 46 (holding “irreparable injury is insufficient unless it is ‘both
great and immediate’”).

        4
         Petitioner has not alleged his state bail hearing was constitutionally inadequate, in which
case Younger may not apply. See Arevalo v. Hennessy, 882 F.3d 763, 766 (9th Cir. 2018) (finding
that where Petitioner was challenging a constitutionally inadequate bail hearing in state court and
had “properly exhausted his state remedies as to his bail hearing,” “Younger abstention is not
appropriate in this case because the issues raised in the bail appeal are distinct from the underlying
criminal prosecution and would not interfere with it.”)
        5
          Petitioner claims (1) he has not been able to “show up in court to have a hearing on any
substantial motions” since February 27, 2020, on which date Superior Court Judge Debra Cole-Hall
“committed fraud by uttering a felony complaint for an arrest warrant was filed on a date not shown
nor had any judge name nor time of an issuance of the warrant (P.C. § 470) while acting as an
adverse party to a suppression hearing (PC § 153.85),” in violation of Petitioner’s Fourth
Amendment rights; (2) “the district attorney did not present any evidence to establish any relevant
identification of me to any robberies and had to elicit false evidence on 3 charges to convey to the
magistrate on January 17, 2017 at the preliminary hearing . . . .”; and (3) “[t]hese instances are being
delayed and hindered by the abuse of the government and is further being arbitrary and capricious
by judicial officers during this global pandemic.” Dkt. 1 at 7-9.



 Page 4 of 5                        CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
Case 2:20-cv-04222-JVS-KK Document 3 Filed 05/18/20 Page 5 of 5 Page ID #:22




         Accordingly, federal court abstention is required. Younger, 401 U.S. at 53-54. The Petition
is, therefore, subject to dismissal.

                                                 IV.
                                               ORDER

        For the above reasons, the Petition appears subject to dismissal. Petitioner is therefore
ORDERED TO SHOW CAUSE in writing within thirty (30) days of the date of this Order, why
the Court should not dismiss the Petition. Petitioner must respond in writing by either (a) clearly
explaining why the deficiencies referenced above do not warrant dismissal; or (b) filing a First
Amended Petition curing the above referenced deficiencies. Specifically, Petitioner must provide
sufficient factual allegations to permit a plausible inference that Petitioner satisfies one of the three
exceptions to the Younger doctrine: great and immediate irreparable harm; bad faith or harassment;
or bias. A First Amended Petition shall be complete in itself. It shall not refer in any manner to the
original Petition. In other words, Petitioner must start over when preparing the First Amended
Petition.

        Alternatively, Petitioner may request a voluntary dismissal of this action without
prejudice pursuant to Federal Rule of Civil Procedure 41(a). A Notice of Dismissal form is
attached for Petitioner’s convenience.

       The Court expressly warns Petitioner that failure to timely file a response to this
Order will result in the Court dismissing this action without prejudice for the reasons stated
above.

        The Clerk of Court is directed to serve a copy of this Order on Petitioner at his
current address of record and provide Petitioner with a blank form Petition for his use in
filing a First Amended Petition.

IT IS SO ORDERED.




 Page 5 of 5                        CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
